Exhibit 10.4
AMENDMENT NO. 1 TO REGISTRATION RIGHTS AGREEMENT
This AMENDMENT NO. 1 TO REGISTRATION RIGHTS AGREEMENT (this “Amendment”) is
dated as of April 23, 2009, between Westwood One, Inc. (the “Company”), and
Gores Radio Holdings, LLC (together with its designees that are affiliates of
The Gores Group, LLC, the “Purchasers”). Capitalized terms used herein and not
otherwise defined shall have the meaning ascribed to them in the Registration
Rights Agreement (as defined below).
W I T N E S S E T H:
WHEREAS, the Company and the Purchasers previously entered into a Registration
Rights Agreement dated as of March 3, 2008 (the “Registration Rights
Agreement”);
WHEREAS, the Purchasers are the Holders of a majority of the Registrable
Securities as of the date of this Amendment; and
WHEREAS, the parties desire to amend certain provisions of the Registration
Rights Agreement in accordance with Section 10(b) thereof.
NOW THEREFORE, the parties, intending to be legally bound, do hereby agree as
follows:
1. The definition of “Registrable Securities” is hereby amended and restated in
its entirety as follows:
“Registrable Securities” means any Common Stock (including any Common Stock
issuable upon the conversion of any outstanding shares of preferred stock or the
exercise of any warrants of the Company) issued or issuable to the Purchasers
pursuant to the transactions contemplated by (i) the Purchase Agreement, and
(ii) the 2009 Purchase Agreement, together, in each case, with any securities
issued or issuable upon any stock split, stock dividend or other distribution or
in connection with a combination of shares, recapitalization, merger,
consolidation or similar event with respect to the foregoing; provided, however,
that Registrable Securities shall not include any securities a Holder is
permitted to sell pursuant to Rule 144 without volume limitations or any other
restrictions.
2. The following definitions are hereby added to Section 1 in the appropriate
alphabetical order:
“2009 Purchase Agreement” means the Purchase Agreement, dated April 23, 2009,
between the Company and the Purchasers.
“Investor Rights Agreement” means the Investor Rights Agreement, dated April 23,
2009, among the Company, the Purchasers and the other investors party thereto.
“Investor Stockholder Registrable Securities” means “Registrable Securities” as
defined in the Investor Rights Agreement.
“Investor Stockholders” has the meaning given to it in the Investor Rights
Agreement.

 

 



--------------------------------------------------------------------------------



 



3. Section 10(d) is hereby amended and restated in its entirety as follows:
(d) No Piggyback on Registrations. Except as and to the extent specified in (i)
Schedule 3.1(g) to the Purchase Agreement and (ii) the Investor Rights
Agreement, neither the Company nor any of its security holders (other than the
Holders in such capacity pursuant hereto) may include securities of the Company
in a Registration Statement other than the Registrable Securities, and the
Company shall not after the date hereof enter into any contract providing any
such right to any of its security holders. In addition, the Purchasers agree
that should any Investor Stockholder properly exercise its registration rights
in accordance with the terms of the Investor Rights Agreement, the cut back
provisions of the Investor Rights Agreement shall supercede the cutback
provisions set forth in Sections 3(b), 5(b) and 5(c) hereof with respect to the
relative participation of the Purchasers and the Investor Stockholders.
4. Miscellaneous.
(a) Effect of Amendment. Except as specifically amended hereby, the Registration
Rights Agreement is in all respects acknowledged, ratified and confirmed, and
shall continue in full force and effect in accordance with the terms thereof as
amended and supplemented by this Amendment. This Amendment is limited as
expressly specified, and shall not constitute an amendment, modification,
acceptance or waiver of any other provision of the Registration Rights
Agreement. The Registration Rights Agreement and this Amendment, shall be read,
taken and construed as one and the same agreement, and the Registration Rights
Agreement is hereby amended accordingly. From and after the effectiveness of
this Amendment, all references to the Registration Rights Agreement in any other
document, instrument, agreement or writing shall be deemed to be references to
the Registration Rights Agreement as amended hereby.
(b) Execution. This Amendment may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. If any signature is delivered by facsimile or
electronic transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile or
electronically transmitted signature page were an original thereof.
(c) Severability. If any provision of this Amendment is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Amendment shall not in any way be affected or
impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision that is a reasonable substitute therefor and
effects the original intent of the parties as closely as possible, and upon so
agreeing, shall incorporate such substitute provision in this Amendment.
(d) Governing Law; Venue. All questions concerning the construction, validity,
enforcement and interpretation of this Amendment shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York.

 

- 2 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

            WESTWOOD ONE, INC.
      By:   /s/ David Hillman         Name:   David Hillman        Title:  
Chief Administrative Officer, Secretary and
General Counsel   

 

- 3 -



--------------------------------------------------------------------------------



 



            GORES RADIO HOLDINGS, LLC
      By:   THE GORES GROUP, LLC, its Manager               By:   /s/ Steven G.
Eisner         Name:   Steven G. Eisner        Title:   Vice President   

 

- 4 -